Case 1:21-cv-00282-RDA-TCB Document 9 Filed 03/31/21 Page 1 of 2 PageID# 206




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


 MILLENNIUM FUNDING, INC., et al,

           Plaintiffs,
                                                      Civil Action No. 1:21-cv-00282-RDA-TCB
           v.

 WICKED TECHNOLOGY LIMITED d/b/a
 VPN.HT, et al.,

           Defendants.



      PLAINTIFFS’ EX PARTE MOTION FOR TEMPORARY ASSET RESTRAINT,
           PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY

          Plaintiffs MILLENNIUM FUNDING, INC., EVE NEVADA, LLC, HUNTER KILLER

PRODUCTIONS,             INC.,     BODYGUARD        PRODUCTIONS,          INC.,    GUNFIGHTER

PRODUCTIONS, LLC, MILLENNIUM IP, INC., VOLTAGE HOLDINGS, LLC, KILLING

LINK DISTRIBUTION, LLC, LHF PRODUCTIONS, INC., RAMBO V PRODUCTIONS, INC.,

NIKOLA PRODUCTIONS, INC., OUTPOST PRODUCTIONS, INC., WONDER ONE, LLC

and 42 VENTURES, LLC (“Plaintiffs”), by and through their counsel, hereby move for a Temporary

Restraining Order, including a temporary asset restraint and expedited discovery pursuant to 17

U.S.C. § 502(a) and Fed. R, Civ. P. 65.

          For the reasons set forth in Plaintiffs’ accompanying memorandum, Plaintiffs respectfully

request that this Court: (1) issue a temporary restraining order ordering Paypal, Inc. to freeze the

PayPal accounts owned or controlled by Defendants WICKED TECHNOLOGY LIMITED

(“Wicked”), VPN.HT Limited (“VPN.HT”), and MOHAMED AMINE FAOUANI (“Faouani”)

(Wicked, VPN.HT and Faouani referred to collectively below as the “Wicked Defendants”); and

further ordering Google, or its reseller, to lock the domain name POPCORNTIME.APP owned by


20-023I
Case 1:21-cv-00282-RDA-TCB Document 9 Filed 03/31/21 Page 2 of 2 PageID# 207




Defendant JOHN OR JANE DOE d/b/a POPCORNTIME.APP (“Doe”) to prevent transfer to a

third party; (2) issue an order to show cause why said temporary restraining order should not

become a preliminary injunction; and (3) permit limited expedited discovery directed to PayPal,

GitHub and Cloudflare in order to determine the amount and location of the profits of the Wicked

Defendants’ infringements, and the scope of their activities, and Doe’s identity.

          Dated: March 31, 2021

                                              Respectfully submitted,



                                               /s/ Timothy B. Hyland
                                              Timothy B. Hyland
                                              Virginia Bar No. 31163
                                              Counsel for Plaintiffs
                                              HYLAND LAW PLLC
                                              1818 Library Street, Suite 500
                                              Reston, VA 20190
                                              Tel.: (703) 956-3566
                                              Fax: (703) 935-0349
                                              Email: thyland@hylandpllc.com


                                              Kerry S. Culpepper, pro hac vice
                                              Hawaii Bar No. 9837
                                              Virginia Bar No. 45292
                                              Counsel for Plaintiffs
                                              CULPEPPER IP, LLLC
                                              75-170 Hualalai Road, Suite B204
                                              Kailua-Kona, Hawai’i 96740
                                              Tel.: (808) 464-4047
                                              kculpepper@culpepperip.com




                                                  2
20-023I
